DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over McMurtry et al. US 2015/0121710 (“McMurtry 2015”) in view of McMurtry et al. US 2014/0012409 (“McMurtry 2014”).
	Per claims 1 and 4-7, McMurtry 2015 discloses:
1.	A method for the machining a workpiece with a tooling machine (e.g., [0075]), comprising:

executing a 
processing the first dataset 
using the second dataset for 3D CAD surface generation for generation of a rough component geometry (e.g., [0079]-[0080]);
using the rough component geometry for generation of scan paths for an automatic 3D line scan (e.g., [0079]-[0080]);
executing an automatic 3D line scan of the workpiece with the measurement sensor within the tooling machine in order to obtain a third dataset (e.g., [0079]-[0080], [0013], [0016], [0028], [0029], [0075]);

automated machining of the workpiece by the tooling machine based on the precise component geometry (e.g., [0028]).  
4.	The method according to claim 1, wherein the measurement sensor is moved along one or more lines of the 
5.	The method according to claim 1, wherein adaptive tracking by the tooling machine occurs during execution of the 
6.	The method according to claim 5, wherein displacement of the measurement sensor is monitored in real time during adaptive tracking of the workpiece by the tooling machine and is used by the tooling machine to control a movement speed of the workpiece (e.g., [0007], [0013], [0016], [0017]).  
7.	The method according to claim 1, 


The features (i), (ii), and (iii) only produce their own individual effects and the interactions between the individual features do not produce any synergistic effects.  The effect of feature (i) is that the workpiece can be moved relative to the probe.  The effect of feature (ii) is that a first rough measurement is carried out efficiently.  The effect of feature (iii) is that the first data set is processed in order to remove errors.
The object to be achieved with the present invention is therefore to provide a method for machining workpieces of unknown workpiece geometry with a machine tool, which method reduces the machining effort and allows the workpiece to be machined more precisely.
The distinguishing feature (i) is an obvious alternative to McMurtry 2015, whereby the workpiece is placed on a mobile table.  In accordance with the circumstances, the person skilled in the art would choose one of the alternatives as an obvious matter of design choice.
Regarding feature (ii), a hand-guided measurement of a workpiece using a joystick is well known to the person of ordinary skill in the art (e.g., see [0002]-[0003] of McMurtry 2014).
Distinguishing feature (iii) cannot add to patentability because preparing data to remove errors is common practice that is well within the skill of one of ordinary skill in the art.
Therefore, the solution proposed in claim 1 of the present application cannot be regarded as inventive or patentable.

The same reasoning applies accordingly to the subject matter of claims 8-10, which therefore cannot be regarded as inventive or patentable either.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McMurtry 2015 as modified by McMurtry 2014 as applied to claim 1 above, and further in view of Woolridge et al. US 2015/0066196 (“Woolridge”).
McMurtry 2015 as modified by McMurtry 2014 does not explicitly disclose:
2.	The method according to claim 1, wherein a quality control is performed on the third dataset and/or the 3D CAD surface generated from the third dataset before using the third dataset for generation of a precise component geometry, and improving the third dataset if the quality of the third dataset is insufficient.
3.	The method according to claim 2, wherein improving the third data set comprises processing of the third dataset and/or through the executing an iterative improvement of the third dataset by using the component geometry obtained through 3D CAD surface generation from the third dataset to perform a new automated 3D scan which is used to generate an improved third dataset.
Woolridge (in combination with McMurtry 2015 and McMurtry 2014) discloses:

3.	The method according to claim 2, wherein improving the third data set comprises processing of the third dataset and/or through the executing an iterative improvement of the third dataset by using the component geometry obtained through 3D CAD surface generation from the third dataset to perform a new automated 3D scan which is used to generate an improved third dataset (e.g., [0021]-[0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify McMurtry 2015 as modified by McMurtry 2014 with Woolridge in order to improve the efficiency by which object measurement data is obtained using a probe on a machine tool (e.g., [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
03/12/21